                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


    GARANG HAKIM A.,                                Case No. 19‐CV‐0327 (NEB/HB)

                      Petitioner,

    v.                                            ORDER ACCEPTING REPORT AND
                                                      RECOMMENDATION
    CHAD F. WOLF, Acting Secretary of
    Homeland Security; WILLIAM BARR,
    U.S. Attorney General; PETER BERG,
    ICE Field Office Director; and
    KURT FREITAG, Freeborn County
    Sheriff,

                      Respondents.



         The Court has received the November 7, 2019 Report and Recommendation of

United States Magistrate Judge Hildy Bowbeer.1 [ECF No. 11.] No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:



1
 The caption of the Report and Recommendation identifies Kirstjen Nielsen as the
Secretary of Homeland Security. “[W]hen a public officer who is a party in an official
capacity . . . ceases to hold office while the action is pending [t]he officer’s successor is
automatically substituted as a party.” Fed. R. Civ. P. 25(d). The Court may order the
substitution at any time, id., and therefore, substitutes Chad F. Wolf as the Acting
Secretary of Homeland Security.
      1.    The Report and Recommendation [ECF No. 11] is ACCEPTED; and

      2.    The Petition for Writ of Habeas Corpus [ECF No. 1] is DISMISSED as

            MOOT.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: November 26, 2019                  BY THE COURT:

                                          s/Nancy E. Brasel
                                          Nancy E. Brasel
                                          United States District Judge




                                      2
